DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        DAVIDSON RAYMOND and JEAN ROBERT RAYMOND,
                        Appellants,

                                    v.

  WELLS FARGO BANK, N.A., As Trustee On Behalf Of The Holders Of
   The HARBORVIEW MORTGAGE LOAN TRUST MORTGAGE LOAN
  PASS-THROUGH CERTIFICATES, SERIES 2007-1; CAPITAL ONE
    BANK (USA), NATIONAL ASSOCIATION, Successor In Interest To
     CAPITAL ONE BANK; COBBLESTONE CREEK HOMEOWNERS
   ASSOCIATION, INC.; MORTGAGE ELECTRONIC REGISTRATION
 SYSTEMS, INC., As Nominee For PREMIUM CAPITAL FUNDING, LLC
 d/b/a TOPDOT MORTGAGE, A New York Limited Liability Company;
   Unknown Tenant No. 1; Unknown Tenant No. 2; and All Unknown
   Parties Claiming Interests By, Through, Under Or Against A Named
  Defendant To This Action, Or Having Or Claiming To Have Any Right,
            Title Or Interest In The Property Herein Described,
                                  Appellees.

                              No. 4D16-4016

                              [July 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull III, Judge; L.T. Case No. 50-2014-
CA-003357-XXXX-MB.

  Davidson Raymond, Boynton Beach, pro se.

   Jonathan R. Rosenn and Anne Janet Hernandez Anderson of Lapin &
Leichtling, LLP, Coral Gables, for appellee Wells Fargo Bank, N.A., As
Trustee On Behalf Of The Holders Of The Harborview Mortgage Loan
Trust Mortgage Loan Pass-Through Certificates, Series 2007-1.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2